09-01364-cgm        Doc 680      Filed 02/18/21 Entered 02/18/21 17:39:54           Main Document
                                             Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 SECURITIES INVESTOR PROTECTION
 CORPORATION,                                                        Adv. Pro. No. 08-01789 (SMB)

                         Plaintiff-Applicant,                        SIPA Liquidation

                  v.                                                 (Substantively Consolidated)

 BERNARD L. MADOFF INVESTMENT
 SECURITIES LLC,

                         Defendant.
 In re:

 BERNARD L. MADOFF,

                     Debtor.
 IRVING H. PICARD, Trustee for the Liquidation of
 Bernard L. Madoff Investment Securities LLC,
                                                                     Adv. Pro. No. 09-01364 (SMB)
                          Plaintiff,

                  v.

 HSBC BANK PLC, et al.,

                          Defendants.




                                   STIPULATION AND ORDER

          Irving H. Picard, as trustee (“Trustee”) for the liquidation of Bernard L. Madoff Investment

Securities LLC (“BLMIS”) under the Securities Investor Protection Act, 15 U.S.C. § 78aaa-lll

(“SIPA”), substantively consolidated with the chapter 7 estate of Bernard L. Madoff, and

defendant HSBC Securities Services (Luxembourg) S.A. (“HSSL”) (together, the “Parties”), by

and through their respective undersigned counsel, hereby stipulate and agree as follows:
09-01364-cgm       Doc 680     Filed 02/18/21 Entered 02/18/21 17:39:54            Main Document
                                           Pg 2 of 3



       WHEREAS, on November 16, 2020, the Trustee filed a motion seeking the issuance of a

Letter of Request requesting documents from HSSL, a Luxembourg entity (ECF No. 648) (the

“Motion”);

       WHEREAS, the Parties have continued to meet and confer and have agreed on an adjusted

briefing schedule to allow for further discussions on the Motion;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the undersigned counsel that:

       1. The deadline to file an objection to the Motion is adjourned from February 19, 2021

             to March 24, 2021;

       2. The deadline to file a reply is adjourned from March 5, 2021 to April 16, 2021;

       3. The hearing date for the motion is adjourned from March 10, 2021 to a date

             acceptable by the Court following completion of briefing; and

       4. This stipulation is without prejudice to the arguments of either HSSL or the Trustee,

             including but not limited to that the Court lacks personal jurisdiction over HSSL.




                             Remainder of Page Intentionally Left Bank
09-01364-cgm     Doc 680    Filed 02/18/21 Entered 02/18/21 17:39:54           Main Document
                                        Pg 3 of 3



Dated: February 18, 2021
       New York, New York



 /s/ Oren J. Warshavsky                       /s/ Nowell D. Bamberger
 BAKER & HOSTETLER LLP                        CLEARY GOTTLIEB STEEN &
 45 Rockefeller Plaza                         HAMILTON LLP
 New York, New York 10111                     Nowell D. Bamberger
 Telephone: (212) 589-4200                    (admitted pro hac vice)
 Facsimile: (212) 589-4201                    2112 Pennsylvania Avenue, N.W.
 David J. Sheehan                             Washington, D.C. 20037
 Email: dsheehan@bakerlaw.com                 Telephone: (202) 974-1500
 Oren J. Warshavsky                           Facsimile: (202) 974-1999
 Email: owarshavsky@bakerlaw.com              Email: nbamberger@cgsh.com
 Michelle R. Usitalo
 Email: musitalo@bakerlaw.com                 One Liberty Plaza
                                              New York, New York 10006
 Attorneys for Irving H. Picard, Trustee      Telephone: (212) 225-2000
 for the Substantively Consolidated SIPA      Facsimile: (212) 225-3999
 Liquidation of Bernard L. Madoff             Thomas J. Moloney
 Investment Securities LLC and the Estate     Email: tmoloney@cgsh.com
 of Bernard L. Madoff                         Joseph M. Kay
                                              Email: jkay@cgsh.com

                                              Attorneys for HSBC Securities Service
                                              (Luxembourg) S.A.




So Ordered This 18th Day of February, 2021


                                             /s/ Stuart M. Bernstein
                                             Honorable Stuart M. Bernstein
                                             United States Bankruptcy Judge
